

Exhibit 10.2
 
FIRST AMENDMENT TO LEASE
DATED DECEMBER 20, 2010, FOR REFERENCE PURPOSES ONLY,
BY AND BETWEEN, SUNBELT ENTERPRISES, LLC, SUCCESSOR IN INTEREST TO
SUNBELT ENTERPRISES, AS LESSOR,
AND, CALAMP CORP. A DELAWARE CORPORATION, AS LESSEE
 
WITH RESPECT TO LEASE DATED MARCH 31, 2003, ADDENDUM TO LEASE DATED JUNE 10,
2003, AND REVISED EXHIBIT B DATED SEPTEMBER 26, 2003, BY AND BETWEEN SUNBELT
ENTERPRISES, AS LESSOR AND LESSEE FOR THE PREMISES LOCATED AT 1401 RICE AVENUE,
OXNARD, CA 93030.
 
THE LEASE IS FURTHER AMENDED AS FOLLOWS:
 
1. Lease Term: Paragraph 1.3 of the Lease is hereby amended to provide that the
term of the Lease shall be extended and end on June 30, 2016 (the “New
Expiration Date”).
 
2. Base Rent: Paragraph 1.5 of the Lease is hereby amended such that the Base
Rent shall be forty-one thousand one hundred sixty-two and 10/100 dollars
($41,162.10) per month effective July 1, 2011. Lessee shall pay Lessor the first
month’s Base Rent under this Amendment on or before July 1, 2011.
 
3. Security Deposit: Paragraph 1.8 of the Lease is amended such that the
Security Deposit shall be forty-six thousand three hundred twenty-eight and
31/100 dollars ($46,328.31). Lessor and Lessee acknowledge that Lessor currently
holds sixty-four thousand two hundred fifty-six and 45/100 dollars ($64,256.45)
as a security deposit under the Lease. Lessor shall credit the difference in the
amount of seventeen thousand nine hundred twenty-eight and 14/100 dollars
($17,928.14) towards Lessee’s Base Rent for the month of August 2011.
 
4. Base Rent Adjustment: Paragraph 51 of the Lease is hereby amended to provide
that on July 1, 2012 and on July 1 of each year thereafter the Base Rent payable
under Paragraph 2 of this Amendment shall be adjusted as follows:
 

July 1, 2012 through June 30, 2013
($42,396.96)       Forty-two thousand three hundred ninety-six and 96/100
dollars July 1, 2013 through June 30, 2014
($43,668.87)   Forty-three thousand six hundred sixty-eight and 87/100 dollars
July 1, 2014 through June 30, 2015
dollars ($44,978.94)   Forty-four thousand nine hundred seventy-eight and 94/100
July 1, 2015 through June 30, 2016
dollars ($46,328.31)   Forty-six thousand three hundred twenty-eight and 31/100


5. Triple Net (NNN) Charges:
     Paragraphs 4.3 and 7.2 of the Lease and Section 2.3(b) as amended in the
Addendum to Lease are hereby amended to provide that Capital Expenditures shall
be excluded from the operating expenses for the Premises.
     Paragraphs 4.3 and 10 of the Lease are hereby amended to provide Lessee
shall be exempted from any increases in real estate taxes which the Premises may
incur as the result of a sale, refinance, transfer of ownership, or any other
“triggering” event, within Lessor’s control, during the Lease Term. The Lessee
improvements to be performed by Lessee as provided below, shall be excluded as a
“triggering” event and shall not be exempted from any increase in real estate
taxes.
 
6. Lessee Improvements: Lessee shall complete Lessee improvements in the
Premises in accordance with the Work Letter Agreement attached hereto as Exhibit
A.
 
7. Option to Renew: Lessor hereby grants to Lessee one (1) five (5) year
(“Option Term”) option (“Renewal Option”) to further extend the Term of this
Lease (“Extended Term”). The Renewal Option shall be exercised by Lessee’s
delivery of written notice (“Option Notice”) to Lessor no later than nine (9)
calendar months and no earlier than twelve (12) calendar months prior to the
expiration of the Term of the Lease as extended herein. Provided that (i) an
Event of Default under this Lease is not existing at the time Lessee delivers
the Option Notice to Lessor, through and including the time the Option Term is
scheduled to commence, and the Lease is in full force and effect, (ii) Lessee
has not sublet or assigned more than 50% of the Premises, and (iii) Lessee has
properly exercised the Renewal Option as prescribed herein, , the Term of this
Lease shall be extended to include the Option Term, and all terms, covenants and
conditions of the Lease shall remain unmodified and in full force and effect,
except those conditions that were applicable to the original Term and this
Amendment only (such as, but not limited to, any Lessee improvement allowance,
abated Rental, options to renew or expand the Premises, and any provisions of
the Lease or this Amendment that specifically state that they apply to the
original Term or this Amendment only; said terms shall be deleted in their
entirety and of no further force and effect during the Option Term set forth in
this Paragraph 7).
 

      Lessor Initials     Lessee Initials   Page 1 of 11


--------------------------------------------------------------------------------

 

     (b) The initial monthly Rental for the Option Term (“Renewal Rental Rate”)
shall be adjusted to represent the then current market rental value (“MRV) for
similar premises in the Oxnard area, including, without limitation, base rental
rate, base rent increases, if any; operating expenses “caps”; concessions that
other landlord’s are providing at that time on renewals such as free rent,
tenant improvement allowance,, as set forth below, during the Option Term:
 
     (c)
          (i) Lessor shall provide Lessee with written notice of the MRV within
thirty (30) days after Lessor receives the Option Notice. Lessee shall have
fifteen (15) days (“Lessee’s Review Period”) after receipt of Lessor’s notice of
the new rental within which to accept such rental or to reasonably object to the
MRV thereto in writing.
          (ii) In the event Lessee objects, Lessor and Lessee shall attempt to
agree upon such MRV Rate within ten (10) days following Lessor’s receipt of
Lessee’s objection, but if no written agreement is made between the parties
within said ten (10) days, then Lessor and Lessee shall within fifteen (15) days
thereafter each select an appraiser of their choice. The two appraisers selected
shall immediately select a third mutually acceptable appraiser. All the
appraisers shall at least have ten (10) years of experience in working with
industrial properties in the Oxnard area and adjacent submarkets.
          (iii) The three appraisers shall within thirty (30) days of the
selection of the third appraiser reach a decision as to what the actual MRV for
the Premises is and said MRV shall be binding on the parties and thereafter be
used by the Parties as the initial monthly Rental for the Option Term.
          (iv) If either of the Parties fails to appoint an appraiser within the
specified fifteen (15) days, the appraiser timely appointed by one of them shall
reach a decision on his or her own and aid decision shall be binding on the
Parties.
          (v) The entire cost of the appraisers shall be equally split between
the Parties.
          (vi) The new MRV shall include the new “Base Rent” for the purpose of
calculating any further adjustments set forth in the MRV.
 
     (d) Once the MRV has been determined by the method set forth above, Lessor
and Lessee shall work in good faith to execute an amendment to the Lease
prescribing the Renewal Rental Rate, Term extension, and any other changes to
the Lease which are part of the defined MRV as set forth herein. Lessee’s
failure to execute said Lease amendment within twenty (20) days after Lessor
receives notice of Lessee’s acceptance of the Renewal Rental Rate and Lessor’s
sending of said amendment to Lessee shall be deemed, at Lessor’s sole
discretion, a material default of this Lease. Lessor, at its sole discretion,
may render void Lessee’s exercise of said option if within the aforementioned
time period Lessor fails to receive the fully executed Lease amendment.
 
8. Option to Terminate: Provided that an Event of Material Default under this
Lease is not existing at the time Lessee delivers the Termination Notice to
Lessor, beyond any cure and/or grace period, through and including the time the
early termination is scheduled to commence, and that this Lease is in full force
and effect, Lessee shall have the one time option to terminate the Lease
(“Termination Option”) at the end of the thirty-sixth (36th) full month of the
Term (“Termination Date”) for the entire Premises only if Lessee has properly
exercised each and every condition contained in this Section.
 
     Lessee must give Lessor written notice no less than eight (8) months prior
to the end of the thirty-sixth (36th) full month of the lease, specifically on
or before October 31, 2013 (“Termination Notice”). Within thirty (30) days
following the notice from Lessee, Lessee shall pay to Lessor a termination fee
equal to the amount of the unamortized balance (calculated using eight percent
(8%) interest) of (i) the amount that Landlord has actually credited to Lessee
under the Improvement Allowance set forth in the Lessee Work Letter, and (ii)
the amount of the unamortized real estate commissions paid by Lessor to
CresaPartners Corporate Real Estate Service Advisors, Broker (collectively the
“Termination Fee”). Said Termination Fee shall in no event exceed ninety-nine
thousand five hundred thirty and 96/100 dollars ($99,530.96) Lessee shall also
continue to pay the Rent due as prescribed in the Lease through the Termination
Date.
 

      Lessor Initials     Lessee Initials   Page 2 of 11


--------------------------------------------------------------------------------

 

This Termination Option shall be personal to Lessee, including any Affiliate as
defined below, apply to the original term only and not to any term extensions
thereof, and no sub-lessee or assignee (except an Affiliate) shall have the
right to exercise such option, except for a Permitted Assignee. If Lessee fails
to exercise this option by giving said written notice as set forth above and pay
the Termination Fee, Lessee’s right to terminate the Lease shall expire and
Lessee shall have no further option to terminate the Lease. Notwithstanding
anything to the contrary contained in the Lease, including this Amendment, (A)
an entity which is controlled by, controls or is or under common control with
Lessee or an affiliate of Lessee or (B) a purchaser of all or substantially all
of the assets or a majority of stock or membership interests of Lessee, or of an
entity which is controlled by, controls or is under common control with Lessee
or an affiliate of Lessee through a purchase, merger, consolidation or
reorganization of Lessee by or with another entity (whether such acquisition
takes the form of an asset sale, a stock sale or a combination thereof),
hereinafter shall be referred to collectively or individually as an "Affiliate".
 
9. Restoration Areas: Lessee shall not be required to remove or restore any of
the existing improvements located in the Premises as of the Commencement Date
including any of the additional improvements to be constructed by Lessee in the
Premises pursuant to the Lessee Work Letter attached hereto.
 
10. Roof Rights: Lessee shall have the right to install telecommunications
and/or television equipment (antennas and/or dishes), HVAC units, and/or other
reasonable equipment (“Roof Equipment”) on the roof of the Building subject to
Lessor’s reasonable approval and in accordance with all applicable laws, city
ordinances and permits.
     (ii) Lessee acknowledges that the roofing contractor’s warranty of the roof
provides that any work done on the roof that in any way damages the
waterproofing membrane on the roof shall void the roof warranty unless any
damage so occasioned is repaired by the original roofing contractor (“Roofing
Contractor”). Therefore, Lessee agrees to employ the Roofing Contractor to make
any repairs to the roof caused by the installation or removal of Roof Equipment
by Lessee. The fees and charges by the Roofing Contractor for any work in
connection with the Roof Equipment shall be market competitive.
     (iii) The installation and maintenance of the Roof Equipment shall be at
Lessee’s sole cost. At the end of the Lease Term, should Lessor require the
removal of the Roof Equipment, with the exception of any HVAC units, said
removal and any repair required as a result thereof shall be at Lessee’s sole
cost.
     (iv) There shall be no additional charge to Lessee during the Lease Term
and Option Period(s) for said roof rights.
 
11. Generator: Lessor shall provide Lessee with an area located in the Project
near the electrical room for the Building, for the installation of Lessee’s
electrical generator equipment (500 KW, including a diesel tank storage or
propane gas, if gas line is not available, and an electrical conduit from the
generator to an area in the Premises designated by Lessee,) subject to Lessor’s
reasonable approval, which approval shall not be unreasonably withheld,
conditioned or delayed, and in accordance with all applicable laws and city
ordinances. The installation, repair and maintenance of the generator during the
Lease Term and any option period thereof shall be at Lessee’s sole cost. Lessee
shall not be required to remove the generator at the end of the Lease Term or
early termination of the Lease as applicable. There shall be no additional
charge to Lessee during the lease Term and Option Period(s) for said generator
rights.
 
12. Assignment/Sublease: Subject to Paragraph 12 of the Lease, Lessee shall
retain fifty percent (50%) of any excess net consideration received during an
assignment or sublease after deducting subleasing or assignment costs, including
marketing fees, attorney fees, commissions and any improvements required
specifically for any assignment or sublease.
 
13. Legal Rights: Notwithstanding anything in the Lease to the contrary, Lessor
will not seek to be appointed Lessee’s attorney-in-fact and Lessor acknowledges
that Lessee will not waive any legal rights it may have with respect to the
Lease.
 
14. Confidentiality: Lessor and Lessee agree to keep information with respect to
the terms and conditions of this Amendment strictly confidential and not to
discuss with anyone other than Lessor’s and Lessee’s owners, employees and
consultants.
 

      Lessor Initials     Lessee Initials   Page 3 of 11


--------------------------------------------------------------------------------

 

15. Except as expressly modified by this Amendment, all other terms, provisions
and conditions of the Lease and any prior riders or amendments thereto shall
remain the same and in full force and effect. In the event of any conflict
between any terms, provisions or conditions of the Lease, as previously amended,
and any terms, provisions or conditions of this Amendment, the terms, provisions
or conditions of this Amendment shall be and remain controlling.
 
16. Lessee warrants and represents to Lessor that as of the date of this
Amendment: (a) Lessor is not in default under the Lease and any prior addendums
or amendments, and (b) Lessee does not have any defenses or offsets to payment
of Rent (except as set forth in this Amendment) and performance of its
obligations under the Lease and any prior riders or amendments as and when the
same becomes due.
 
17. Lessor and Lessee, and each of them, respectively, hereby declare that they
have read this Amendment and have either been counseled by an independent
attorney at law of their own choosing respecting same, or have had an
opportunity to seek legal counsel and have declined said opportunity, and said
parties, and each of them, further declare that they understand the terms used
herein and the legal significance of same, and have executed this Amendment
knowingly, intelligently, voluntarily and without reliance upon any promise,
representations, assurances, warranties, terms or conditions other than as are
particularly set forth herein above.
 
18. Each person signing this Amendment on behalf of Lessee warrants and
represents that Lessee is a duly authorized and validly existing corporation and
that the corporation has the right to enter into this Amendment, that all action
necessary for the corporation to enter into this First Amendment and for
Amendment to be binding upon the corporation has been taken, that each person
executing this Amendment on behalf of the corporation is authorized to do so and
that such execution is binding on the corporation. Lessee agrees to deliver to
Lessor a certified corporate resolution, a certificate of incumbency and all
other documents and instruments necessary to authorize the execution and
delivery of this Amendment by the undersigned officers of Lessee when Lessee
returns a signed Amendment to Lessor.
 
 
 
 
CAPITALIZED TERMS USED IN THIS FIRST AMENDMENT WHICH ARE NOT
DEFINED IN THIS FIRST AMENDMENT SHALL HAVE THE MEANING ASCRIBED
TO THEM IN THE LEASE.
 

LESSOR:   LESSEE: SUNBELT ENTERPRISES, LLC   CALAMP CORP. A DELAWARE      
CORPORATION           By:   /s/ Richard Green   By: /s/ Rick Vitelle   Richard
Green,     Rick Vitelle, CFO   Vice President of Real Estate                 By:
/s/ Darryl Zilberstein         Darryl Zilberstein         Director of Leasing  
                        Date: 1/7/11   Date: 1/7/11


      Lessor Initials     Lessee Initials   Page 4 of 11


--------------------------------------------------------------------------------

 

EXHIBIT A
 
TO AMENDMENT TO LEASE (“Amendment”)
 
LESSEE WORK LETTER
 
     This Lessee Work Letter shall set forth the terms and conditions relating
to the renovation of the Lessee improvements in the Premises. This Lessee Work
Letter is essentially organized chronologically and addresses the issues of the
renovation of the Premises, in sequence, as such issues will arise.
 
SECTION 1
 
CURRENT CONDITION OF THE PREMISES
 
     Lessee acknowledges it is currently in possession of the Premises under an
existing Lease between Lessor and Lessee and Lessee accepts the Premises in its
current “as is” condition, except for any obligations by Lessor to repair and
maintain set forth in the Lease. The improvements to be installed in the
Premises shall be designed and constructed pursuant to this Lessee Work Letter.
 
SECTION 2
 
IMPROVEMENTS
 
     2.1 Improvement Allowance. Lessee shall be entitled to a one-time
improvement allowance (the "Improvement Allowance") in the amount of one hundred
forty-seven thousand five and 50/100 dollars ($147,005.50) relating to the
design and construction of Lessee's improvements which are permanently affixed
to the Premises (the "Improvements"). This Improvement Allowance shall be
applied only to new improvements/refurbishing that occurs in the Premises after
full execution of the Amendment. In no event shall Lessor be obligated to make
disbursements pursuant to this Lessee Work Letter in a total amount which
exceeds the Improvement Allowance and in no event shall Lessee be entitled to
any credit for any unused portion of the Improvement Allowance for Improvements
not completed by December 31, 2011.
 
     2.2 Disbursement of the Improvement Allowance. The Improvement Allowance
shall be credited as rent abatement (“Rent Abatement”) towards Lessee’s Base
Rent by Lessor for costs related to the construction of the Improvements as and
for the following items and costs (collectively, the "Improvement Allowance
Items"): (i) construction and/or refurbishing of new and/or existing restrooms,
(ii) construction and/or refurbishing of the existing break room, including but
not limited to installation of a ceiling, lighting, electrical, plumbing and
HVAC, (iii) painting throughout the Premises, (iv) installation of new flooring
including new carpet. Installation of any type of security system, including
security cameras are not a permitted improvement under the within Improvement
Allowance. If Lessee elects to install a security system or cameras, it shall be
at Lessee’s sole cost and expense.
 
          Lessee shall make a request for credit against the Improvement
Allowance (“Allowance Request”) by furnishing Lessor with copies of paid
invoices and applicable lien releases for work completed for the Improvement
Allowance Items. Upon receipt of and reasonable approval by Lessor of the paid
invoices and lien releases, Lessor shall credit said approved amount against the
next due Base Rent under the Lease. Notwithstanding the foregoing, (i) Lessee
shall have the right to begin any work related to the Improvements anytime after
the execution of this Amendment by Lessor and Lessee, and such work shall be
eligible for the Rent Abatement credit, and (ii) the Rent Abatement credit shall
not be applied to Base Rent any earlier than July 1, 2011, but work performed
prior to July 1, 2011 but after the execution of this Amendment is still
eligible for reimbursement through the Rent Abatement credit.
 
     2.3 Standard Improvement Package. Lessor has established specifications and
standard components (“Specifications”) to be used in the construction of the
Improvements in the Premises (collectively, the "Standard Improvement Package"),
as set forth in Section 5 below. The quality of Improvements, at Lessee’s sole
choice, shall be equal to or of greater quality than the quality of the
Specifications,  
 

      Lessor Initials     Lessee Initials   Page 5 of 11


--------------------------------------------------------------------------------

 

SECTION 3
 
CONSTRUCTION DRAWINGS
 
     3.1 Selection of Architect/Construction Drawings. Lessee shall retain an
architect/space planner (the "Architect") to prepare the "Construction
Drawings," as that term is defined in this Section 3.1. Lessee shall also retain
the engineering consultants (the "Engineers") (only if necessary as required by
applicable governmental authorities) to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC and life safety work of the Lessee Improvements. The plans and drawings to
be prepared by Architect and the Engineers (if any) hereunder shall be known
collectively as the "Construction Drawings." The Construction Drawings shall
include specifications and materials to be used for the Improvements. The
Architect and Engineers and all Construction Drawings shall be subject to
Lessor's reasonable approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Lessee and Architect shall verify, in the field the
dimensions and conditions as shown on the relevant portions of the base building
plans, and Lessee and Architect shall be solely responsible for the same, and
Lessor shall have no responsibility in connection therewith. Lessor's review of
the Construction Drawings as set forth in this Section 3, shall be for its sole
purpose and shall not imply Lessor's review of the same, or obligate Lessor to
review the same, for quality, design, Code compliance or other like matters.
Accordingly, notwithstanding that any Construction Drawings are reviewed by
Lessor or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Lessee by
Lessor or Lessor's space planner, architect, engineers, and consultants, Lessor
shall have no liability whatsoever in connection therewith and shall not be
responsible for any omissions or errors contained in the Construction Drawings.
 
     3.2 Lessee shall cause the Construction Drawings to be prepared and
submitted to Lessor for Lessor's approval, which approval shall not be
unreasonably withheld, conditioned ort delayed. Upon receipt of the Construction
Drawings, Lessor shall review within five (5) working days thereafter and advise
Lessee in writing, either indicating approval or any required revisions. This
procedure will be repeated until a mutually satisfactory set of Construction
Drawings have been drawn. Notwithstanding the foregoing, Lessor’s disapproval of
the Construction Drawings shall only be limited to reasons if the Improvements
in the Construction Drawings adversely affect (i) the condition of the
structural elements of the Premises or the Building, (ii) the mechanical,
electrical, plumbing, heating, ventilation and air conditioning, and fire and
life safety systems or any other Building systems, (iii) the common areas of the
Building, or (iv) the occupancy of other tenants in the project.
 
     3.3 Permits. Upon approval of the Construction Drawings by Lessor and prior
to the commencement of the construction of the Improvements, Lessee shall cause
the Architect to immediately submit the Approved Working Drawings to the
appropriate municipal authorities for all applicable building permits necessary
to allow "Contractor," to commence and fully complete the construction of the
Improvements (the "PERMITS"). No changes, modifications or alterations in the
Approved Construction Drawings may be made without the prior written consent of
Lessor, which consent shall not be unreasonably withheld, conditioned or
delayed.
 
SECTION 4
 
CONSTRUCTION OF THE IMPROVEMENTS
 
     4.1. Prior to commencement of Lessee’s construction, Lessee shall:
 
          (i) Furnish a list to Lessor containing the names, addresses,
telephone numbers, and contractor’s license numbers of the General Contractor
and all subcontractors (union or non-union at Lessee’s sole option) who will be
doing Lessee’s construction. All work shall be done only by licensed contractors
reasonably approved by Lessor, which approval shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, Lessor hereby
approves Tasco Construction (“Contractor”) as the general contractor for the
Improvements, subject to Contractor furnishing Lessor with (i) evidence that
Contractor’s license is valid and active, (ii) evidence that Contractor’s bond
is effective, and (iii) an insurance certificate naming Sunbelt Enterprises LLC
as an additional insured with the coverage set forth in Paragraph 4.5(iii)
below, not less than five (5) days prior to commencing the Construction of the
Improvements.
 
          (ii) Meet with Lessee’s General Contractor and Lessor’s Agent to
review the scope of work and the projected work schedule.
 
     4.2 Acceptance: "Acceptance of the Work" shall mean that the Project is
acceptable to the Lessor and shall occur when each and all of the following
events has been accomplished:
 
          (ii) All Labor has been performed and all materials supplied and
incorporated into the work of I the Improvements in a good and workmanlike
manner.
 

      Lessor Initials     Lessee Initials   Page 6 of 11


--------------------------------------------------------------------------------

 

          (iii) The Project and the job site are in a "clean" condition,
completely free of all trash, rubbish, debris, dirt, smudges, etc., and all of
the Contractor's and subcontractors' tools and equipment, as well as any
leftover materials and inventory, have been removed from the Premises and job
site.
          (iv) All persons, firms and corporations, including all laborers,
materialmen, suppliers, and subcontractors who have furnished equipment,
supplied material or performed work for or in connection with the construction,
including but not limited to, all persons who could file a claim of lien, have
been paid in full and have submitted their final statements with a waiver of all
rights to mechanic's lien, stop notice or recourse against the surety on the
bond, if any. Lessee shall cause the Contractor to provide in its contracts with
subcontractors and materialmen a provision for waivers of or release of
mechanics' liens or waiver of rights to the same and Contractor shall be solely
responsible.
          (v) All work requiring inspection by any governmental authority has
been duly inspected and approved by such authority and Lessee shall furnish
Lessor with a copy of the signed off building permit.
 
     4.3 Lessor's Inspection: Lessor or any authorized representative of Lessor
shall be permitted, but not obligated, to inspect at any reasonable time:
 
          (i) the work places, operations, machinery and equipment of Lessee's
Contractor in connection with, or incidental to, the construction of the
Improvements. Upon discovery of any condition Lessor reasonably deems to be
unsafe or in violation of a safe standard, Lessor shall notify Lessee of its
existence. Upon such notification, Lessee shall cause Contractor to forthwith
correct said unsafe condition. Neither the right to make inspections of
corrections nor the making thereof, nor any report thereon, shall constitute an
undertaking on behalf of, or for the benefit of, Lessee, the Lessee's Contractor
or others to determine or warrant that such work places, operations, machinery
or equipment are safe or healthful or are in compliance with any law, rule or
regulation.
          (ii) the progress of Lessee’s Contractor in the construction of the
Improvements and to inspect the construction to see it is being built to the
Specifications of Lessor’s Building Standards or the standards set in Section
2.3(iii) above.
 
     4.4 Indemnity Agreement: Lessee shall indemnify, save harmless and defend
Lessor and its agents and employees from and against any and all suits, actions,
legal proceedings, claims, demands, damages, costs and expenses, arising out of
or by reason of any liability or obligation in any manner caused or occasioned
or claimed to be caused or occasioned by, any act, omission, fault, or
negligence of Lessee, Lessee's Contractor or anyone acting on his behalf,
including, but not limited to, subcontractors and vendors, their subcontractors
and sub-vendors, and the employees and agents of any of the foregoing, in
connection with or incidental to the work to be performed by Lessee pursuant to
this Lease.
 
     4.5 Provisions of Lease Regarding Construction by Lessee of Lessee
Improvements. Lessee shall expressly incorporate the following conditions into
each contract entered into with Contractor or any subcontractor and each such
contract shall provide that the Contractor or subcontractor assumes the
obligations hereof:
 
          (i) Safety Statutes: Contractor expressly covenants to comply with all
applicable State safety statutes in the performance of his work hereunder so as
not to cause loss or delay, and Contractor shall indemnify and hold Lessor
harmless from any liability, claim, demand, fire, loss whatsoever resulting
from, arising out of or connected with, Contractor's failure or alleged failure
to comply with such statutes, including but not limited to attorney's fees and
expenses arising directly or indirectly out of, or by reason of, said
noncompliance.
          (ii) Indemnity Agreement: Contractor shall indemnify, hold harmless
and defend Lessor and its agents and employees from and against any and all
suits, actions, legal proceedings, claims, demands, damages, costs and expenses,
arising out of or by reason of any liability or obligation in any manner caused
or occasioned or claimed to be caused or occasioned by , any act, omission,
fault, or negligence of Contractor or anyone acting on his behalf, including,
but not limited to, subcontractors and vendors, their subcontractors and
vendors, and the employees and agents of any of the foregoing, in connection
with or incidental to the work to be performed hereunder.
For the purpose of this indemnification agreement, the term ‘Lessor” shall mean
Sunbelt Enterprises, LLC.
          (iii) Insurance: Contractor, at his own cost and expense, shall
procure and maintain during the construction of the Improvements the Insurance
referenced below and name Sunbelt Enterprises, LLC as additional insured.
 
          Worker's Compensation Insurance: A policy of worker's compensation or
employer's liability insurance with no less than statutorily required limits
issued by an insurance company acceptable to Lessor.  
 

      Lessor Initials     Lessee Initials   Page 7 of 11


--------------------------------------------------------------------------------

 

          Comprehensive General and Auto Liability Insurance: Policies of
Comprehensive General and Auto Liability insurance issued by an insurance
company acceptable to Lessor insuring Lessor against loss or liability caused
by, or connected with, the performance of Lessee's work by Contractor, his
agents, employees, servants, with limits of liability which shall not be less
than the following:
 
(a) $500,000 for injury to or death of any one person;
(b) $1,000,000 for injury to or death of two or more persons;
(c) $500,000 for property damage per occurrence; and
(d) $1,000,000 in the aggregate for all accidents.
 
Such policies shall not exclude: liability for injuries or death caused by
vehicle other than automobiles; the collapse of any building or structure; an
explosion or explosions; underground wires, conduits, pipes, main sewers or
similar items; liability assumed by Contractor under the Contract Documents.
 
     4.6 Evidence of Insurance: Contractor shall deposit or cause such
subcontractor to deposit all Certificates evidencing each policy of insurance
required by Section 4.5(iii) with Lessor, for its approval, which approval shall
not be unreasonably withheld, conditioned or delayed, not less than five (5)
days prior to commencing the Construction, and shall provide that same cannot be
cancelled or materially altered with less than thirty (30) days prior written
notice to Lessor.
 
     4.7 Lessee and its Contractors shall be bound by all of the provisions of
the Lease and maintain insurance, complying with the provisions of the Lease, at
all times after initial entry.
 
SECTION 5
 
STANDARD IMPROVEMENT PACKAGE
 

I.   Demising Partition.       A.       6" - 20 gauge steel studs at 16" on
center       B. 5/8", Type "X" drywall - one layer each side of studs.       C.
Height from floor slab to ceiling grid as required.       D. Seismic bracing per
code.       E. Batt type R-19 fiberglass insulation in wall cavity and blanket
layered horizontally, 24" each side over top of wall. Where walls meet exterior
windows or window mullions, soundproofing needs to be performed using a gasket
or other method approved by building engineer.       F. Partition fire-taped
smooth and sanded to receive paint.       II.   Interior Partition.           
A. Partition Wall.         1. 3-1/2", 25 gauge steel studs at 24" on center.    
    2. 5/8", Type "X" drywall - one layer each side of studs.         3. Height
from floor slab to ceiling grid, as required.         4. Seismic bracing per
code.         5. Fast masked and taped at top of wall under ceilings.         6.
Partition fire-taped smooth and sanded to receive paint.         7. All exposed
edges finished with metal trim.         8. Single piece mullion starter at
intersection with window.         9. Gasket or other approved method by building
engineer for sound control where wall meets window or window mullion.        
10.       R-13 Batt insulation in all full height walls, to fill cavities unless
specified otherwise.       B. Low Wall.         1. 3-1/2", 25 gauge steel studs
at 24" on center.         2. 5/8", Type "X" drywall - one layer each side of
studs.         3. Seismic bracing per code.         4. Fast masked and taped at
top of wall under ceiling.         5. Partition fire-taped smooth and sanded to
receive paint.         6. All exposed edges finished with metal trim.         7.
Posts as required for support.         8. 501 S-metal at top of all walls.      
III.        Interior Door Assembly.       A. Door: Plastic laminate.       B.
Frame: Timely frame.


      Lessor Initials     Lessee Initials   Page 8 of 11


--------------------------------------------------------------------------------

 


      C.   Hardware:           1.   Latchset: Schlage L-9010 03A 625,
passageway.           2.   Lockset: Schlage L-9050 03A 625...           3.  
Hinges: Hager 4-1/2 x 4-1/2 1279 US26l.           4.   Door Stop: Floor stops
only.           5.   Finish: Polished Chrome.       D.   Pair of doors. Add door
closure (if required):           1.   Norton 8501 Aluminum, T-Astragal.        
  2.   Glynn Johnson FB-6 manual flush bolts.           3.   Dust proof strike.
          4.   Pemko 355 CV Smoke Seal.       IV.   Acoustical Ceiling.       A.
  2' x 4' exposed T-bar suspension grid; Donn "DX"; Color: White       B.  
Earthquake seismic wires and compression struts per code.       C.   2' x 4'
lay-in acoustical ceiling tile: Armstrong "Cortega regular 704A, color white.  
    D.   High web T-bar.             V.   Light Fixtures.       A.   2' x 4'
Lithonia Light Fixtures.       B.   Seismic wires per code.       C.   Fixture
Type: Parabolic       D.   Bulb Type: T-8 Sylvania       E.   Battery backup for
emergencies - one per thousand square foot. All emergency exit and egress
signs/lighting shall be installed on a separate circuit and not on a shared
lighting circuit unless prohibited by code.         VI.   Light Switches/Wall
Outlets.       A.   Light Switch Assembly.           1.   A/B Wall switch in
offices (not open areas such as libraries, hallways and where there are
cubicles; for such open areas use appropriate model).           2.   White
switch plates.       B.   Electrical Wall Outlet.           1.        Non
dedicated duplex receptacle... Allowance of 3 total dedicated duplex outlets
whether new or existing.           2.   Mounted vertically at +15" A.F.F.,
minimum to +48" A.F.F., maximum, to center line of outlet.           3.   Color:
White.             VII.   Electrical Equipment.       A.   Panels: Cutler Hammer
panel boards to match existing building component.       B.   Disconnects:
Cutler Hammer.         VIII.        Telephone or Data Wall Outlet.            A.
       Single gang box in wall, mounted vertically at +15 A.F.F. to center line
of box.       B.   3/4" metal conduit from box to 6" above finish ceiling.      
C.   Pull string in conduit.       D.   Cable and cover plate by Lessee. (Use
plenum-rated cable in return air plenums). Lessee shall arrange for installation
by a private telephone/computer vendor. A separate building permit, pulled by
the company is required prior to the start of this work. Vendor shall also
provide proof of insurance (Workers Compensation and General Liability). Cover
plates supplied by the vendor to match electrical outlets in style and color.  
    E.   Minimum 1" home run to telephone closet, EMT piping required.          
  IX.   Heating, Ventilation & Air Conditioning Distribution.     Furnish and
install all materials and equipment necessary to provide complete and usable air
conditioning systems in Lessee spaces including, but not necessarily limited to,
the following:       A.   Distribution duct work. Galvanized internally lined
rectangular duct, duct sealant, externally wrapped galvanized spiral ducting,
silent flexible type ducting for final air distribution not to exceed 7’ in
length.


      Lessor Initials     Lessee Initials   Page 9 of 11


--------------------------------------------------------------------------------

 


      B.   Krueger,” or approved equal, manufactured supply registers, return
air and exhaust grilles.       C.   One thermostat per zone (average zone size
approx. 750 SF; perimeter and interior zoning).       D.   Connect to main
distribution duct using conical tap or 45 degree saddle.       E.   Timer
controlled with 2 hour override timers for all after hours use.       F   All
full height and demising walls must have an opening in a location and size
approved by building or mechanical engineer for return airflow.         X.  
Fire Sprinklers.       A.   Semi-recessed chrome head and chrome escutcheon
plate.       B.   Complete working drawings, calculations and descriptive data,
as required to obtain permits for Lessee fire sprinkler work.         XI.  
Illuminated Exit Sign.     Lithonia battery back-up white face with green
letters, incandescent type Lithonia QMSW3G 120/277 EL; however, see building
engineer or electrician for most current update.         XII.   Fire
Extinguisher.     As required by code.       XIII.   Fire Life/Safety System.  
  Egress lighting as required by code       XIV.   Floor Covering.       A.  
Carpet: Glue down, Relay 26 oz loop.       B.   Vinyl Composition Tile (VCT):
Armstrong Standard, Imperial Tealure 12" x 12".       XV.   Rubber Base.    
"Burke," 4" high.       XVI.   Painting.       A.   One coat pigmented latex
sealer.       B.   Two coats Dunn Edwards interior Suprema paint, except at
Toilet Rooms, if any, to be two coats eggshell enamel interior latex paint.    
  C.   One neutral color throughout.       XVII.   Cabinetry.       A.   Upper
and Base Cabinetry: Plastic laminate over medium density fiberboard at all
exposed surfaces. Shelving to be Melamine; Color: White unless plans denote
differently.       B.   Countertops: Plastic laminate over medium density
fiberboard at all exposed surfaces with 4" backsplash and self-edge. Backsplash
shall be covered at all sink locations. Standard Wilsonart or Formica colors.  
    XVIII/        Plumbing.       A.   Restrooms.                1.       
Walls: FRP-Masonite to meet code. Paint above.           2.   Floors: Vinyl
Composition Tile (VCT): Armstrong Standard, Imperial Tealure 12" x 12".        
  3.   Base: 4” Burke.           4.   Ceilings: 8’ high, dry wall, painted.    
      5.   Grab bars to meet code           6.   Metal framed mirror.          
7.   Handicap bathroom sign       B.        Kitchen area.           One single
sink with faucet, water heater and drain (see building engineer for current
building standards for aforementioned items) for one kitchen area only.       C.
  Any concrete coring to be performed shall not be started without building
engineer prior approval for potential x-ray to avoid cutting existing conduits.


      Lessor Initials     Lessee Initials   Page 10 of 11


--------------------------------------------------------------------------------

 

SECTION 6
 
MISCELLANEOUS
 
     6.1 Lessee's Representative. Lessee has designated Garo Sarkissian as its
sole representative with respect to the matters set forth in this Lessee Work
Letter, who, until further notice to Lessor, shall have full authority and
responsibility to act on behalf of the Lessee as required in this Lessee Work
Letter.
 
     6.2 Lessor's Representative. Lessee has designated Richard Green as its
sole representative with respect to the matters set forth in this Lessee Work
Letter, who, until further notice to Lessee, shall have full authority and
responsibility to act on behalf of the Lessor as required in this Lessee Work
Letter.
 
     6.3 Lessor shall not impose any charge of any kind for: profit, utilities,
use of parking, overhead, supervision or construction management fee in
connection with the construction of the Improvements in the Premise by Lessee.
 
     6.4 Time of the Essence in This Lessee Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.
 
     6.5 Completion of Improvements during the Term. Lessee hereby agrees and
acknowledges that the Improvements in the Premises may be completed during the
Term of this Lease and that the performance of such work shall not be deemed a
constructive eviction nor shall Lessee be entitled to any abatement of rent in
connection therewith. Further, Lessor shall have no liability in connection with
any interruption to Lessee's business operations caused by the completion of
such Improvements.
 

      Lessor Initials     Lessee Initials   Page 11 of 11


--------------------------------------------------------------------------------